Case 1:19-cv-00434-CFC-CJB Document 254 Filed 08/25/20 Page 1 of 1 PageID #: 15764



                               300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                                 Tel: (302) 472 7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW
                                                                                              Direct Dial: (302) 472-7311
                                                                                               Email: dgattuso@hegh.law


                                                 August 25, 2020

VIA ECF
The Honorable Christopher J. Burke
United States District Court
For the District of Delaware
844 North King Street
Wilmington, DE 19801

Re:    Pharmacyclics LLC et al v. Cipla Limited et al, C.A. 18-192-CFC-CJB
       Pharmacyclics LLC et al v. Alvogen Pine Brook LLC et al, C.A. 19-434-CFC-CJB

Dear Judge Burke:
        Pursuant to Your Honor’s comments during the discovery teleconference yesterday in the above-
referenced actions, I write on behalf of the parties regarding the status teleconference with Judge Connolly
today. Judge Connolly confirmed that the trial in these actions will go forward starting on October 13,
2020.

       Counsel are available at the convenience of the Court should Your Honor have any questions.


                                                  Respectfully,

                                                  /s/ Dominick T. Gattuso

                                                  Dominick T. Gattuso (#3630)


cc:    All Counsel of Record via Electronic Mail
